DISMISS; Opinion Filed January 16, 2020




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01311-CV

        IN THE ESTATE OF FRANCES ANDERTON BUCHANAN, DECEASED

                       On Appeal from the County Court at Law No. 2
                                    Hunt County, Texas
                              Trial Court Cause No. 17188

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant

explains the appealed order has been superseded by another order and that order has been

separately appealed. Appellant requests not just dismissal of the appeal but also a transfer of the

filing fee paid in this appeal to the new appeal. We grant the motion to the extent we dismiss this

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

191311F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE ESTATE OF FRANCES                           On Appeal from the County Court at Law
 ANDERTON BUCHANAN, DECEASED                        No. 2, Hunt County, Texas
                                                    Trial Court Cause No. 17188.
 No. 05-19-01311-CV                                 Opinion delivered by Chief Justice Burns,
                                                    Justices Molberg and Nowell participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Jennifer Green recover her costs, if any, of this appeal from
appellant James D. Anderton.


Judgment entered this 16th day of January, 2020.




                                              –2–